Name: Commission Regulation (EC) No 3004/94 of 9 December 1994 amending Regulation (EC) No 3163/93 establishing the forecast supply balance as part of the specific arrangements for the supply of milk products to the smaller Aegean islands
 Type: Regulation
 Subject Matter: economic policy;  trade;  processed agricultural produce;  cooperation policy;  regions of EU Member States
 Date Published: nan

 No L 317/6 Official Journal of the European Communities 10 . 12. 94 COMMISSION REGULATION (EC) No 3004/94 of 9 December 1994 amending Regulation (EC) No 3163/93 establishing the forecast supply balance as part of the specific arrangements for the supply of milk products to the smaller Aegean islands HAS ADOPTED THIS REGULATION : Article 1 Article 1 ( 1 ) of Regulation (EC) No 3163/93 is hereby replaced by the following : ' 1 . With a view to the application of Articles 2 and 3 of Regulation (EEC) No 2019/93, the quantities of milk products in the forecast supply balance for the smaller Aegean islands that are eligible for Commu ­ nity aid are as follows for 1995 : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2019/93 of 19 July 1993 introducing specific measures for the smaller Aegean islands concerning certain agricultural products ('), as amended by Commission Regulation (EC) No 822/94 (2), and in particular Article 4 thereof, Whereas, with a view to applying the provisions of Articles 2 and 3 of Regulation (EEC) No 2019/93 in the milk products sector, Commission Regulation (EC) No 3163/93 (3) establishes the annual forecast supply balance for milk products for the islands concerned for the end of 1993 and for 1994 ; whereas, on the basis of information supplied concerning the islands' requirements, the fore ­ cast supply balance for 1995 should be established ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, (tonnes) CN code Product Listof islands Quantities  1995 ex 0403 10 Yoghurt Group A 1 000 Group B 3 000' Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 December 1994. For the Commission Rene STEICHEN Member of the Commission (&gt;) OJ No L 184, 27. 7. 1993, p. 1 . 0 OJ No L 95, 14. 4. 1994, p. 1 . (3) OJ No L 283, 18. 11 . 1993, p. 18 .